DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[1, 10] change “wherein in, a tensile elastic modulus” to “wherein a tensile elastic modulus”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru (JP 2016032061) (hereafter Satoru), in view of Sawaguchi (US 2014/0132375) (hereafter Sawaguchi).
Regarding claim 1, Satoru discloses a component-manufacturing film used in a method of manufacturing a semiconductor component or a method of manufacturing an electronic component, the component-manufacturing film comprising: 
a first region (center portions of 6 and 4 between 12 in Fig. 8B); and 
a second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B) 
wherein the first region (center portions of 6 and 4 between 12 in Fig. 8B) is formed of a base layer (center portion of 6 between 12 in Fig. 8B, paragraph 0021) and an adhesive layer (center portion of 4 between 12 in Fig. 8B, paragraph 0021) provided on one surface side of the base layer (center portion of 6 between 12 in Fig. 8B), 
wherein the second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B) is formed of the base layer (peripheral portion of 6 covered by 12 in Fig. 8B), the adhesive layer (peripheral portion of 4 covered by 12 in Fig. 8B), and an additional layer 12 (Fig. 8B, paragraph 0024) affixed onto the adhesive layer.
Satoru does not disclose a tensile elastic modulus of the additional layer is equal to a tensile elastic modulus of the base layer or greater than the tensile elastic modulus of the base layer at a temperature range of 190°C or lower. 
Regarding the limitation, “a tensile elastic modulus of the additional layer is equal to a tensile elastic modulus of the base layer or greater than the tensile elastic modulus of the base layer at a temperature range of 190°C or lower”, Satoru discloses the additional layer 12 (Fig. 8B, paragraph 0025) is resin; and the base layer 6 (Fig. 8B, paragraph 0020) is stainless steel. Paragraph 0043 of Sawaguchi discloses the elastic modulus of stainless steel is approximately one tenth that of the elastic modulus of resin. In addition, performing the above process at room temperature is common technical knowledge to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoru to form a tensile elastic modulus of the additional layer is equal to a tensile elastic modulus of the base layer or greater than the tensile elastic modulus of the base layer at a temperature range of 190°C or lower, as taught by Sawaguchi, since Sawaguchi provides an evidence (Sawaguchi, paragraph 0043) that the tensile elastic modulus of stainless steel is greater than the tensile elastic modulus of the resin.
Regarding claim 4, Satoru further discloses the component-manufacturing film 
Regarding claim 5, Satoru further discloses the component-manufacturing film according to claim 1, further comprising a third region (peripheral portions of 4 and 6 covered by 5 in Fig. 8B) disposed so as to surround the second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B), the third region (peripheral portions of 4 and 6 covered by 5 in Fig. 8B) being formed of the base layer (peripheral portion of 6 covered by 5 in Fig. 8B) and the adhesive layer (peripheral portion of 4 covered by 5 in Fig. 8B).  
Regarding claim 6, Satoru discloses a component-manufacturing tool used in a method of manufacturing a semiconductor component or a method of manufacturing an electronic component, the component-manufacturing tool comprising: 
a frame body 7 (Fig. 8B, paragraph 0021) having an opening (opening between 7 in Fig. 8B) and the component-manufacturing film (6, 4, 12, and 11 in Fig. 8B) according to claim 1, 
wherein the component-manufacturing film (6, 4, 12, 1, and 11 in Fig. 8B) is fixed to the frame body 7 (Fig. 8B) so that the component-manufacturing film (6, 4, 12, 1, and 11 in Fig. 8B) covers the opening (opening between 7 in Fig. 8B) and a boundary (see Fig. 8B, wherein portions of 11 close to 12 cover the opening between 7 and the boundary between the first region (center portions of 6 and 4 between 12 in Fig. 8B) and the second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B)) between the first region (center portions of 6 and 4 between 12 in Fig. 8B) and the second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B) is located inside the opening (opening between 12 in Fig. 8B).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru in view of Sawaguchi as applied to claim 1 above, and further in view of Aoyama et al. (US .
Regarding claim 2, Satoru in view of Sawaguchi discloses the component-manufacturing film according to claim 1, however Satoru and Sawaguchi do not disclose a linear thermal expansion coefficient of the base layer is 100 ppm/K or more.  
Aoyama discloses a linear thermal expansion coefficient (see paragraph 0064, wherein the adhesive film has the linear expansion coefficient of 400 ppm/K or less; and see paragraph 0062, wherein “a difference in linear expansion coefficient between the release film 11 and the pressure-sensitive adhesive film 13 is 250 ppm/K or less” such that the base layer 11 has the linear expansion coefficient of 150 ppm/K (400 ppm/K – 250 ppm/K = 150 ppm/K)) of the base layer 11 (Fig. 1B, paragraph 0062) is 100 ppm/K or more.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoru in view of Sawaguchi form a linear thermal expansion coefficient of the base layer is 100 ppm/K or more, as taught by Aoyama, in order to provide sufficient adhesive power (Aoyama, paragraph 0062) during wafer dicing to prevent detachment of a wafer and have low adhesive power during picking-up of chips after dicing so as to be easily separated from the adhesive layer.
Regarding claim 3, Satoru further discloses the component-manufacturing film according to claim 1, wherein the base layer includes at least one of a material selected from the group consisting of a thermoplastic polyester-based elastomer, a thermoplastic polyamide-based elastomer, and polybutylene terephthalate.  
Aoyama discloses the base layer (“base film” in paragraph 0065) includes at least one of a material (see paragraph 0065, wherein “thermoplastic elastomers such as polyurethane, styrene-ethylene-butene or pentene-based copolymers, and polyamide-polyol copolymers and mixtures of two or more of them”) selected from the group consisting of a thermoplastic polyester-based elastomer, a thermoplastic polyamide-based elastomer, and polybutylene 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoru in view of Sawaguchi form the base layer includes at least one of a material selected from the group consisting of a thermoplastic polyester-based elastomer, a thermoplastic polyamide-based elastomer, and polybutylene terephthalate, as taught by Aoyama, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 7 would be allowable because a closest prior art, Satoru (JP 2016032061), discloses the component-manufacturing film comprising: a first region (center portions of 6 and 4 between 12 in Fig. 8B); and a second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B) disposed so as to surround the first region (center portions of 6 and 4 between 12 in Fig. 8B), wherein the first region (center portions of 6 and 4 between 12 in Fig. 8B) is formed of a base layer (center portion of 6 between 12 in Fig. 8B, paragraph 0021) and an 


a chucking step of chucking and fixing the component-manufacturing film to which the component is fixed on a surface of the chuck table; and a heating step of heating the component on the component-manufacturing film from a side of the chuck table through the component-manufacturing film fixed on the chuck table. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of manufacturing a component selected from a semiconductor component and an electronic component, the method comprising: a film placement step of placing the component-manufacturing film to which the component is fixed on a chuck table so that a boundary between the first region and the second region is located inside with respect to an edge of the chuck table; PatentAttorney Docket No. Application No. 
a chucking step of chucking and fixing the component-manufacturing film to which the component is fixed on a surface of the chuck table; and a heating step of heating the component on the component-manufacturing film from a side of the chuck table through the component-manufacturing film fixed on the chuck table in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 7 depends on claim 1.
	In addition, claim 8 would be allowable because a closest prior art, Satoru (JP 
a chucking step of chucking and fixing the component-manufacturing film to which the component is fixed on a surface of the chuck table; and a heating step of heating the component on the component-manufacturing film from a side of the chuck table through the component-manufacturing film fixed on the chuck table. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method of manufacturing a component selected from a semiconductor component and an electronic component, the method comprising: a film placement step of placing the component-manufacturing film to which the component is fixed on a chuck table so that a boundary between the first region and the second region is located inside with respect to an edge of the chuck table; PatentAttorney Docket No. Application No. a chucking step of chucking and fixing the component-manufacturing film to which the component is fixed on a surface of the chuck table; and a heating step of heating the component on the component-manufacturing film from a side of the chuck table through the component-manufacturing film fixed on the chuck table in combination with other elements of .

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813